Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a detergent or cleaning agent portion, classified in CPC C11D 17/043.
II. Claims 17-18, drawn to the use of a cleaning agent portion or a method of automatically cleaning dishes, classified in CPC B08B 9/20.
III. Claims 19-20, drawn to a method for producing detergent and/or cleaning agent portion, classified in CPC C11D 11/00. 

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product such as in laundering clothes.


Inventions III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process such as those recited in US 2010/0113318.

Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different modes of operation and effects.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	(a) the inventions have acquired a separate status in the art in view of their different classification;

	(c) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Atty. Bojuan Deng on February 12, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
substantially” in claim 1, line 2, is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
	In claim 10, line 2, “PVOH” is an acronym and should be spelled out. 
	Claim 16 is indefinite in the recital of “it” in line 2 because it is not clear which one is being referred to. 
	The remaining claims, being dependent from claim 1, inherit the same rejection as in claim 1 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1, 9-10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiedemann et al. (US 2010/0113318), hereinafter “Wiedemann.”
 Wiedemann teaches a dosage element for use in a ware washing machine, the dosage element comprises a container, whereby the container encloses a non-consolidated particulate composition and a gel in direct contact with one another (see abstract; paragraph [0007], page 1), wherein the container is of water-soluble polymeric material(s)( (which reads on “the water-soluble wrapping,”  see paragraph [0016], page 1).  In Example 5, Wiedemann teaches a phosphate-containing composition and gel in one compartment for use in an automatic dishwashing machine, the phosphate-containing composition comprising sodium tripolyphosphate, among others, in powder form (which reads on the “granular mixture of a solid composition”) having a weight of 16.0 g  and 2.5 g gel which comprises 46.95 wt% glycerin (a C3 alkanetriol), 3.00 wt% gelatine (reads on the “polymer”) with no water nor anionic surfactant, wherein the powder and gel are enclosed in  a water-soluble, one compartment container made from polyvinyl alcohol film (PVOH), i.e., PVOH bottom film, 90 µm and PVOH, top film 60 µm (see paragraphs [0154]-[0155], Table 5, pages 9-10), wherein the powder and gel are present in a weight ratio of  16:2.5 or 6.4:1. In a process of making the container, the receptacle, i.e., the bottom film, and the lid, i.e., the top film, have peripheral regions, which are arranged face-to-face when the parts are brought together for closing of the receptacle; these regions are sealed to each other in face-to-face relation, in the finished dosage element; and thus, the dosage element suitably has a peripheral skirt, which represents the sealing zone . 

Claims 1-2, 9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham et al. (US 2012/0108487), hereinafter “Graham.”
	Graham teaches multi-phase unit dose detergent compositions for cleaning dishware, comprising: a water-soluble single-chamber container; and a cleaning system comprising at least two different phases selected from the group consisting of a solid powder phase, a solid gel phase, and a liquid phase, wherein said cleaning system comprises at least one detersive surfactant, wherein said at least two different phases demonstrate little or no visible intermixing at the interphase between said phases, and the single-chamber container is a formed, sealed pouch produced from a water-soluble polymer or film such as a polyvinylalcohol (PVOH) film (see paragraph [0013], page 1). In Fig. 1a and Fig. 3b, it is seen that the sealed pouch has a continuous circumferential sealing seam that lies substantially in one plane. Suitable powder formulation comprises about 1% -5% alcohol alkoxylate nonionic surfactant, among others, (see paragraph [0065], page 7), wherein the powder formulation reads on the “granular mixture of a solid composition). The formulation for the solid-like liquid or gel compositions can contain a combination of diols, such as propylene glycol, dipropylene glycol, and methylpropylene glycol; any combination thereof and optionally other diols or triols, also optionally contains non-ionic surfactants, polymers as anti-redeposition agents; and the gel phase contains approximately 8.5-65.0% water, preferably 10.0-20.0%, even more preferably 18.0-19.0%  (underlinings supplied, see paragraph [0066], pages 7-8),  wherein the 18.0-19.0% reads on “little water” of instant claim 9 inasmuch as “little water” means 20 wt% or less in paragraph [0034] of the specification at page 9. Please note that the powder and gel above do not contain anionic surfactants. The ratio of the powder and gel of the dishwashing composition in each container or pouch is preferably from about 90% powder to about 10% gel, i.e., 9:1,  or a ratio of about 16 parts powder to about 2 parts gel, i.e., 8:1 (see paragraph [0070], page 8). Graham teaches the limitations of the instant claims. Hence, Graham anticipates the claims. 

Claims 1, 9 and 11-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coope-Epstein et al. (US 2018/0127692), hereinafter “Coope-Epstein.”
	Coope-Epstein teaches a unit dose dishwashing detergent composition comprising: (i) a water-soluble single-compartment container defining a single compartment; (ii) a solid cleaning composition comprising at least one detersive surfactant; and (iii) a solid gel composition comprising (a) a non-ionic surfactant in an amount from about 2.5 wt % to 50 wt %; (b) a polar organic solvent in an amount up to about 70 wt %; (c) water; and (d) a water soluble structuring agent in an amount from 0.5 wt % to about 15 wt %, or a water soluble co-structuring agent in an amount from 0.5 wt % to about 65 wt %, or a combination thereof, based on the total weight of the solid gel composition; the solid cleaning composition and the solid gel composition are contained in the single compartment, and the solid cleaning composition is in direct contact with the solid gel composition; the single-compartment container may be a formed, sealed pouch; and the weight ratio of the solid cleaning composition to the solid gel 
The applied reference has a common Applicant, i.e.,  Henkel, with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claims 1-6, 9, 11-12 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sunder et al. (US 2019/0276779), hereinafter “Sunder.”
	Sunder teaches multi-phase washing and cleaning agents including at least one liquid, low-water to water-free phase and at least one solid, pulverous or granular phase and containing at least one bleach activator, which is compounded with at least one complexing agent (see abstract), wherein the multi-phase washing and cleaning agents are used in cleaning hard surfaces, in particular for the automatic cleaning of dishes (see paragraph [0009], page 1).  
In Example 2, Sunder teaches a dual-compartment sachet using Monosol film, i.e., polyvinyl alcohol film wherein a powder mixture was packaged in one compartment and a liquid  B in another compartment, the liquid B comprising 8.2 wt% propylene glycol (also known as 1,2 propanediol, a C3 alkanediol), 10.5 wt% glycerol (a C3 alkanetriol), 22.0 wt% linear alkylbenzene sulfonate, 24.0 wt% C13/15 oxo alcohol having 8 EO (a nonionic surfactant), 6.0 wt% polyethylene imine polymer, 1.4 wt% soil release polymer and 8.39 wt% water (see paragraphs [0203]-0210], pages 15-16). Sunder also teaches that the water-soluble films of the water-soluble wrapping, for example, can be glued and/or sealed to form packaging, such as tubes or pillow-like packaging, after being filled with an agent (see paragraph [0167], page 13), wherein it is construed that the water-soluble wrapping comprises at least one continuous circumferential sealing seam that lies substantially in one plane.  Sunder teaches the limitations of the instant claims. Hence, Sunder anticipates the claims.  
The applied reference has a common inventor (M. Sunder) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 2-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wiedemann as applied to claims 1, 9-10 and 13-16 above.
	Wiedemann teaches the features as discussed above. In addition, Wiedemann teaches that the gel comprises a thickening system which typically comprise a) a liquid diluent and b) an organic or polymeric gelling additive (see paragraph [0045], page 3), wherein the diluent includes propylene glycol (also known as 1,2 propanediol, a C3 alkanediol) (see paragraph [0047], page 3), among others. Another preferred type of diluent comprises non-ionic surfactant in combination with an organic solvent (see paragraph [0050], page 3; paragraph [0042], page 42). Wiedemann, however, fails to specifically disclose the incorporation of propylene glycol (a C3 alkanediol), and nonionic surfactant in the gel portion, say in Example 5.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated propylene glycol (also known as 1,2 propanediol, a C3 alkanediol) into the gel portion, say in Example 5 which already comprises glycerol, because it is prima facie obvious to combine two compositions, i.e., propylene glycol and glycerol)  each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. "[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850 In re Crockett, 279 F.2d 274, 276-77 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071, 1072 (BPAI 1992) (mixture of two known herbicides held prima facie obvious).
	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated non-ionic surfactant into the gel portion, say in Example 5, because Wiedemann specifically desires the combination of the non-ionic surfactant with an organic solvent as disclosed in paragraph [0042]. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wiedemann as applied to claims 1-6 and 9-16 above, and further in view of Kinloch et al. (US 2004/0018953), hereinafter “Kinloch”.
	Wiedemann teaches the features as discussed above. Wiedemann, however, fails to disclose alkanediols having two OH groups that are not arranged on immediately adjacent C atoms of the alkyl chain as recited in claim 7, or three or four carbon atoms are located between the two OH groups as recited in claim 8.
	Kinloch, an analogous art, teaches a detergent composition, i.e., automatic dishwashing product (see paragraph [0071], page 6) in the form of a substantially anhydrous liquid, gel or paste (see abstract) and is provided as a unit dose detergent product in the form of a water-soluble pouch (see paragraph [0016], page 2). Kinloch also teaches solvents for use in the composition which are selected from C3 to C10 alkylene diols and mixtures thereof, and preferred solvents include propylene glycol, 1,6-hexanediol, 1,7-heptanediol and mixtures thereof (see paragraph [0031], page 3). 
. 

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Graham as applied to claims 1-2, 9 and 11-16 above, and further in view of Kinloch.
	Graham teaches the features as discussed above. As stated above, Graham teaches that the formulation for the solid-like liquid or gel compositions can contain a combination of diols, such as propylene glycol, dipropylene glycol, and methylpropylene glycol; any combination thereof and optionally other diols or triols (see paragraph [0066], page 7; see also paragraph [0087], page 10).  Graham, however, fails to disclose the combination of a C3 to C10 or C3 to C8 alkanetriol like glycerin, with a C3 to C10 alkanediol or C3 to C8 like 1,6-hexanediol or 1,7-heptanediol.
	Kinloch, an analogous art, teaches a detergent composition, i.e., automatic dishwashing product (see paragraph [0071], page 6) in the form of a substantially anhydrous liquid, gel or paste (see abstract) and is provided as a unit dose detergent product in the form of a water-soluble pouch (see paragraph [0016], page 2). Kinloch also teaches solvents for use in the composition which are selected from C3 to C10 alkylene diols and mixtures thereof, and preferred solvents include propylene glycol, 1,6-hexanediol, 1,7-heptanediol and mixtures 3 alkanetriol.
 	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated 1,6-hexanediol or 1,7-heptanediol, and glycerol into the gel portion of Graham because Graham specifically desires the combination of diols and triols in the gel portion and Kinloch teaches those diols and triols as useful solvents in automatic dishwashing detergent.   

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Graham as applied to claims 1-2, 9 and 11-16 above, and further in view of Simonsen et al. (US 2016/0024447), hereinafter “Simonsen”.
	Graham teaches the features as discussed above. Graham, however, fails to polyvinyl alcohol in the gel portion. 
	Simonsen, an analogous art, teaches polyvinyl alcohol as an anti-redeposition agent (see paragraph [0156], page 12). 
	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated polyvinyl alcohol into the gel portion of Graham because Graham specifically desires an anti-redeposition agent in the gel portion and Simonsen teaches polyvinyl alcohol as an anti-redeposition agent. 

Claims 2-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Coope-Epstein as applied to claims 1, 9 and 11-16 above. 

	Coope-Epstein teaches the features as discussed above. In addition, Coope-Epstein teaches that the solid gel composition contains a polar organic solvent, including a monohydric or polyhydric alcohol, a glycol, an alkylene glycol, a dialkylene glycol, a trialkylene glycol, a polyethylene glycol, or a mixture thereof, for example, ethylene glycol, propylene glycol, dipropylene glycol, butylene glycol, hexylene glycol (which is construed to include 1,6-hexanediol), glycerin, tripropylene glycol, trimethylene glycol, diethylene glycol, sorbitol, ethanol, propanol, isopropanol, butanediol, a polyethylene glycol having a molecular weight ranging from about 200 to about 600, or a mixture thereof  (underlinings supplied, see paragraphs [0014] and [0024], page 2; see also paragraph [0099], page 8).  Coope-Epstein also teaches that the co-structuring agent comprises polyethylene glycol, polyvinyl alcohol, gelatin, among others, or a mixture thereof (see paragraph [0012], page 1). Coope-Epstein, however, fails to disclose the combination of a C3 to C10 or C3 to C8 alkanetriol like glycerin, with a C3 to C10 alkanediol or C3 to C8 like 1,6-hexanediol as recited in claims 2-8; and the polymer being polyvinyl alcohol or gelatin as recited in claim 10. 
	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated glycerin and hexylene glycol or 1,6-hexanediol into the solid gel composition because Coope-Epstein specifically desires the combination of polar organic solvents and glycerin and hexylene glycol or 1,6-hexanediol are 
	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the polyethylene glycol or Carbowax in Example 11 in paragraph 16 above with polyvinyl alcohol and/or gelatin because the substitution of art recognized equivalents as shown by Coope-Epstein in paragraph [0012] is within the level of ordinary skill in the art. In addition, the substitution of one co-structuring agent for another is likely to be obvious when it does no more than yield predictable results. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sunder as applied to claims 1-6, 9, 11-12 and 15-16 above. 

	Sunder teaches the features as discussed above. In addition, Sunder teaches the equivalency of propanediol or propylene glycol with butanediol as solvents (see paragraph [0164], page 13). Sunder, however, fails to disclose an alkanediol wherein the two OH groups are not arranged on immediately adjacent C atoms of the alkyl chain. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted propylene glycol with butanediol because the substitution of art recognized equivalents as shown by Sunder is within the level of ordinary skill in the art. In addition, the substitution of one solvent for another is likely to be obvious when it does no more than yield predictable results. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sunder as applied to claims 1-6, 9, 11-12 and 15-16 above, and further in view of Kinloch.
The applied reference to Sunder has a common inventor (M. Sunder) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
	Kinloch, an analogous art, teaches a detergent composition, i.e., automatic dishwashing product (see paragraph [0071], page 6) in the form of a substantially anhydrous liquid, gel or paste (see abstract) and is provided as a unit dose detergent product in the form of a water-soluble pouch (see paragraph [0016], page 2). Kinloch also teaches solvents for use in the composition which are selected from C3 to C10 alkylene diols and mixtures thereof, and preferred solvents include propylene glycol, 1,6-hexanediol, 1,7-heptanediol and mixtures thereof (see paragraph [0031], page 3).
	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the propylene glycol of Sunder with 1,6-hexanediol or 1,7-heptanediol because the substitution of art recognized equivalents as shown by Kinloch is within the level of ordinary skill in the art. In addition, the substitution of one solvent for another is likely to be obvious when it does no more than yield predictable results. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1-16 are rejected under 35 U.S.C. 103 as being obvious over Kurth et al. (US 2019/0085265), hereinafter “Kurth” in view of Denome et al. (US 2011/018467), hereinafter “Denome.”
The applied reference to Kurth has two (2) common inventors (O. Kurth and I. Vockenroth) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
	Kurth teaches a detergent or cleaning agent, in particular a cleaning agent for hard surfaces, having at least two phases which are different from each other, the detergent or cleaning agent includes at least one first phase and at least one second phase that is different, with the at least one first phase being solid and the at least one second phase having at least one polymer and at least one polyvalent alcohol (see abstract). Preferably, the entire agent is contained in a water-soluble pouch or, especially preferably, enclosed by a water-soluble film (see paragraph [0158], page 13) which is preferably polyvinyl alcohol (see paragraph [0168], page 14).  In the preparation of the agent which is enclosed in the water-soluble pouch, the water-soluble base film is placed onto a transport chain or a shaping tool, upon which one or more portions of detergent or cleaning agent are placed onto the base film; and a water-3 to C10, preferably C3 to C8 alkanetriol like glycerin and/or 2-ethyl-2-(hydroxymethyl)-1,3-propanediol (also called 1,1,1-trimethylolpropane) and/or 2-amino-2-(hydroxymethyl)-1,3-propanediol (TRIS, tris hydroxymethyl aminoethane), and at least one C3 to C10 alkanediol (see paragraphs [0053] and [0057], page 5).  The two OH groups of the alkanediol are not arranged on immediately adjacent C atoms of the alkyl chain, and that three or four carbon atoms are located between the two OH groups (see claim 5). The weight ratio of the at least one first phase to the at least one second phase is 20:1 to 8:1 (see claim 9).  In one example, a cleaning agent was prepared that comprised  two first phases and one second phase, wherein  the first phases were present in the form of a compacted tablet with a recess on one side and each of the tablets comprise nonionic surfactant and no anionic surfactant (see paragraph [0183], page 15) and the second phase which was poured onto the recess of the first phase comprises 1, 3-
	Denome, an analogous art in dishwashing or hard surface cleaning (see paragraphs [0026], page 2 and paragraph [0094], page 7) teaches a water-soluble pouch made from polyvinyl alcohol (see paragraph [0035], page 2) which contains a detergent composition which may take any form such as powders (which also reads on “granules”), gels, pastes, liquids, tablets or any combination thereof (see paragraph [0062], page 5). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have enclosed the cleaning agent, say the example as recited above, in a water soluble pouch because this is a preferred embodiment in Kurth as disclosed in paragraph [0158]. It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the tablet form in the first phase in Kurth with a powder form or granular form because the substitution of art recognized equivalents as shown by Denome is within the level of ordinary skill in the art. In addition, the substitution of one detergent form for another is likely to be obvious when it does no more than yield predictable results. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11-12 and 14-17 of copending Application No. 16/521,553. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to similar detergent or cleaning agent portion comprising a water-soluble wrapping having at least one continuous circumferential sealing seam that lies substantially in one plane, and at least one first phase and at least one second phase different therefrom, the first phase comprising a granular mixture of a solid composition, the second phase comprising at least one polymer and at least on polyhydric alcohol, differing only in that the copending application specified the polymers, i.e., polyvinyl alcohol and polyethylene glycol having an average molar mass of 200 to 600 g/mol whereas the present generic in terms of the polymer. The polyvinyl alcohol and polyethylene glycol in copending ‘553, however, are species of the generic polymer in the present application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




                                                                                 /LORNA M DOUYON/                                                                                 Primary Examiner, Art Unit 1761